03/09/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0504


                                           DA 20-0504
                                                                         FILE
 CRAZY CARLS,INC., d/b/a AUTO RESOURCE,                                 MAR 0 9 2021
                                                                     Bowen Greenwood
              Plaintiff and Appellee,                              Clerk of Supreme Court
                                                                      State of Montana
       v.
                                                                    ORDER
 SANDRA JORGENSEN,

              Defendant and Appellant.



       Appellee Crazy Carls, Inc., d/b/a Auto Resource, has filed a Motion to Dismiss on
the ground Appellant Sandra Jorgensen, a self-represented litigant, did not file her opening
brief in a timely manner. Jorgensen has responded.
       Crazy Carls, Inc. notes that Jorgensen's opening brief was due on Monday,
February 1, 2021, following receipt of the last transcript on December 31, 2020. M. R.
App. P. 13(1): Crazy Carls, Inc., points out that Jorgensen did not move this Court for an
extension of time, and that, as of February 10, 2021, Jorgensen had not filed her brief.
M. R. App. P. 13(3).
       After the motion to dismiss was filed, Jorgenson filed, on February 22, 2021, a
document titled "Informal Appeal Brief" which references proceedings in the "Lower
Courr and appears to be arguments in support of an appeal. We deem the document to be
her appellate brief. On the same day, Jorgensen also filed a document titled "Affidavit of
Truth in Verification in Opposition," which, despite its denomination, is not notarized. See
§ 1-5-602(13), MCA. Jorgensen states that her brief was timely "filer on January 29,
2021, but that "the mails apparently are so messed up that it was not received by the court,
nor the other side (or so they report)."
       However, the Clerk of the Supreme Court did not receive any document from
Jorgenson for filing by January 29, 2021, as Jorgenson claims, or by the due date of her
brief. This was Jorgenson's responsibility, and the problem does not appear to lie with the
United States Postal Service. At the least, Jorgenson should have moved for an extension
oftime for filing of her brief, prior to the expiration ofthe time granted under the Rules of
Appellate Procedure.
       While "[i]t is reasonable to expect all litigants, including those acting pro se, to
adhere to the procedural rules," First Bank(NA.)-Billings v. Heidema,219 Mont. 373,376,
711 P.2d 1384, 1386 (1986), this Court gives some latitude to self-represented litigants as
long as it does not prejudice the other party. Heidema,219 Mont. at 376,711 P.2d at 1386.
We caution Jorgensen that she should not misrepresent any fact or action to this Court, and
must comply with the Appellate Rules. However, we conclude that dismissal ofthe appeal
would be an overly harsh sanction at this juncture. Therefore,
      IT IS ORDERED that the Motion to Dismiss is DENIED without prejudice.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Sandra Jorgensen personally.
       DATED this         — ay of March, 2021.


                                                                    /#     5"
                                                               Chief Justice




                                                                 Justices

                                             2